DETAILED ACTION
Claims 1-20 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Applicant's request for reconsideration of the finality of the rejection of the last Office action is not persuasive and the finality is maintained, however, in light of Applicant’s discussion of the typographical error in the Non-Final Action the reply date is being extended 2 months from the mailing of this Office Action under MPEP 710.06. 
Finality is maintained because no new grounds of rejection have been introduced. The Non-Final rejection cited Nakamura US 2008/040505 as the prior art anticipating the claims when the US PGPub number was US 2008/0240505. Nakamura ‘505 and ‘506 were cited on the PTO-892. Applicant stated in the Remarks dated 09/18/2020 that the ‘506 PGPub was the anticipatory prior art, as the typographical error was not within the final three number of the PGPub it does not affect the rejection of the claims. Responses to Applicant’s Arguments filed 01/11/2021 and a full discussion of the claims follow. 

Response to Arguments
Applicant's arguments filed 01/11/2021 have been fully considered but they are not persuasive. Applicant argues that Nakamura does not teach a geometric pattern. See Remarks page 8. Applicant further states that Nakamura teaches a map information with a connection relationships between a plurality of nodes that correspond to intersections and a plurality of links that correspond to the roads. Id. This is a geometric pattern. By Applicant’s own claims the geometric matter is comprising links and nodes (claim 1). Therefore the rejection is maintained. 
Applicant also argues that Nakamura does not teach “selecting, by a processor, a geometric roadway network, the geometric pattern comprising one or more first links and one or more first nodes”. Applicant specifically argues that [0085-0086] does not teach identifying a similar geometric pattern. See Remarks pages 8-9. Examiner disagrees, in [0085-0086] Nakamura teaches learning results to update a map database. The system leverages pedestrian crossings to identify itself in the real world and then identifies where this should be on the stored map (identifies a similar geometric pattern comprising links and nodes). Therefore the limitation is taught and the rejection is maintained. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


s 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (2008/0240505, has been previously provided to Applicant and no new PTO-892 is attached herein). 
Regarding claim 1, Nakamura teaches: 
A method for predicting a roadway feature, the method comprising:
 selecting, by a processor, a geometric pattern in a roadway network, the geometric pattern comprising one or more first links and one or more first nodes; (Nakamura, [0029-30] the map database  contains information that represented a road network by the connection between a plurality of nodes that correspond to intersections and links that correspond to roads of each of the intersections)
 identifying, by the processor, a similar pattern to the geometric pattern, the similar pattern comprising one or more second links and one or more second nodes in the roadway network; (Nakamura [0085-86] determination of nodes and links and comparison of those node and links to the stored network)
 identifying, by the processor, one or more features for the geometric pattern; (Nakamura, [0031] the feature database is a database in which information various features that are provided on the road and in the vicinity of the road)
 determining, by the processor, an absence of a feature in the similar pattern based on the one or more features for the geometric pattern; (Nakamura, [0065] a vehicle traveling along link (k) for which the feature information has been prepared image recognition is carried out, in the case where the pedestrian crossing has disappeared the image recognition fails) and
(Nakamura, [0067] the recognition failure information is stored in association with the attribute information)

Regarding claim 2, Nakamura teaches: 
The method of claim 1, wherein selecting the geometric pattern comprises:
 identifying, by the processor, one or more connections between the one or more first links; (Nakamura, [0029-30] the map database  contains information that represented a road network by the connection between a plurality of nodes that correspond to intersections and links that correspond to roads of each of the intersections) and 
defining, by the processor, one or more relationships between the one or more first links and first nodes based on one or more attributes of the links and the one or more connections, wherein the geometric pattern is defined the one or more relationships.  (Nakamura, [0029-30] the map database contains information that represented a road network by the connection between a plurality of nodes that correspond to intersections and links that correspond to roads of each of the intersections, links include attributes information which includes road class information)

Regarding claim 3, Nakamura teaches: 
The method of claim 2, wherein a combination of attributes represents a link type.  (Nakamura, [0030] attribute information includes road type, region class, link length, road width, geometric interpolated points , links include attributes information which includes road class information)

Regarding claim 4, Nakamura teaches: 
The method of claim 2, wherein one or of the one or more attributes comprises a roadway functional class.  (Nakamura, [0030] attribute information includes road type, region class, link length, road width, geometric interpolated points)

Regarding claim 5, Nakamura teaches: 
The method of claim 2, wherein the connections comprise the one or more first nodes.  (Nakamura, [0029-30] the map database  contains information that represented a road network by the connection between a plurality of nodes that correspond to intersections and links that correspond to roads of each of the intersections)

Regarding claim 6, Nakamura teaches: 
The method of claim 1, wherein the one or more second links in the similar pattern comprises a same type and attributes of the one or more first links in the geometric pattern and the one or more second nodes in the similar pattern comprises a same type and attributes of the one or more second nodes in the geometric pattern.  (Nakamura [0085-86] determination of nodes and links and comparison of those node and links to the stored network)

Regarding claim 7, Nakamura teaches: 
The method of claim 1, wherein the notification is an alert transmitted to a vehicle.  (Nakamura, [0067] the recognition failure information is stored in association with the attribute information, which is accessed by the navigation unit of the vehicle [0026] )

Regarding claim 8, Nakamura teaches: 
The method of claim 1, wherein the notification comprises an update to a geographic database.  (Nakamura, [0067] the recognition failure information is stored in association with the attribute information)

Regarding claim 9, Nakamura teaches: 
The method of claim 1, further comprising: calculating a probability score that the feature is absent in the similar pattern.  (Nakamura, [0066-69] an initial value of the learning value of the target features are set and decremented every time the image recognition fails until it reaches a threshold, learning value is a probability)  

Regarding claim 10, Nakamura teaches: 
A method of predicting a feature on a roadway network, the method comprising:
 identifying a repeating geometric pattern; (Nakamura, [0029-30] the map database  contains information that represented a road network by the connection between a plurality of nodes that correspond to intersections and links that correspond to roads of each of the intersections)
 querying a geographic database for a plurality of instances of the repeating geometric pattern; (Nakamura [0085-86] determination of nodes and links and comparison of those node and links to the stored network and updating based
(Nakamura, [0031] the feature database is a database in which information various features that are provided on the road and in the vicinity of the road)
calculating a probability score for the feature as a function of the one or more instances and the plurality of instances; (Nakamura, [0066-69] an initial value of the learning value of the target features are set and decremented  every time the image recognition fails until it reaches a threshold, learning value is a probability)  and
  46predicting an existence of the feature in a new instance of the repeating geometric pattern based on the probability score.  (Nakamura, [0073] the pedestrian crossing is a learned feature outside the designated zone, so the recognition position deriving unit adds the learning value to the position range for this pedestrian crossing until it has been learned a number of times and the feature is added to the database) 

Regarding claim 11, Nakamura teaches: 
The method of claim 10, wherein identifying the repeating geometric pattern comprises: 
identifying one or more connections between one or more first links in the repeating geometric pattern; (Nakamura, [0029-30] the map database  contains information that represented a road network by the connection between a plurality of nodes that correspond to intersections and links that correspond to roads of each of the intersections)
and defining one or more relationships between the one or more links and one or more nodes of the geometric repeating pattern based on one or more attributes of the one or more links and the one or more connections, wherein the geometric pattern is defined the one or more relationships.  (Nakamura, [0029-30] the map database contains information that represented a road network by the connection between a plurality of nodes that correspond to intersections and links that correspond to roads of each of the intersections, links include attributes information which includes road class information)

Regarding claim 12, Nakamura teaches: 
The method of claim 11, wherein the one or more attributes comprise a link type of the one or more links.  (Nakamura, [0030] attribute information includes road type, region class, link length, road width, geometric interpolated points, links include attributes information which includes road class information)

Regarding claim 13, Nakamura teaches: 
The method of claim 10, wherein calculating the probability score comprises: calculating a ratio of the number of the one or more instances versus the number of the plurality of instances.   (Nakamura, [0102] the recognition frequency, equation 1)

Regarding claim 14, Nakamura teaches: 
The method of claim 13, wherein one of the one or more instances is weighted differently when calculating the ratio.  (Nakamura, [0102] the recognition frequency, equation 1. See also [0103] the recognition rate is weighted appearance frequency)

Regarding claim 15, Nakamura teaches: 
A system for predicting an upcoming feature while traversing a roadway network, the system comprising: 
(Nakamura, [0029-30] the map database  contains information that represented a road network by the connection between a plurality of nodes that correspond to intersections and links that correspond to roads of each of the intersections) and
 a processor configured to predict the upcoming feature for the upcoming pattern based on a feature in the repeating geometric pattern, wherein the upcoming feature is not represented in the geographic database; (Nakamura, [0073] the pedestrian crossing is a learned feature outside the designated zone, so the recognition position deriving unit adds the learning value to the position range for this pedestrian crossing) 
 the processor further configured to generate a command to perform an action in response to the prediction.   (Nakamura, [0073] the pedestrian crossing is a learned feature outside the designated zone, so the recognition position deriving unit adds the learning value to the position range for this pedestrian crossing until it has been learned a number of times and the feature is added to the database) 

Regarding claim 16, Nakamura teaches: 
The system of claim 15, wherein the repeating geometry pattern comprises a plurality of link types and a plurality of relationships between the plurality of link types.  (Nakamura, [0029-30] the map database contains information that represented a road network by the connection between a plurality of nodes that correspond to intersections and links that correspond to roads of each of the intersections)


The system of claim 16, wherein the repeating geometry pattern further comprises a functional class for each of the plurality of link types.    (Nakamura, [0030] attribute information includes road type, region class, link length, road width, geometric interpolated points, links include attributes information which includes road class information)

Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 18, the closest known prior art, nor any reasonable combination thereof, teaches a command of stopping a vehicle in response to a road feature prediction. 
Regarding claim 19, the closest known prior art, nor any reasonable combination thereof, teaches a command of adjusting a vehicle sensor in response to a road feature prediction
Claim 20 depends from claim 19 and is therefore also objected to as being dependent upon a rejected base claim. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire TWO MONTHS from the mailing date of this action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






		/KIM Y VU/                        Supervisory Patent Examiner, Art Unit 2666